Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES  Filed 09/27/19
                                                  COURTPage 1 of 13 Priority
                                                                     Page ID #:8446
                                                                                 ___
                                                                    Send         ___
                        CENTRAL DISTRICT OF CALIFORNIA              Enter        ___
                                                                                  Closed        ___
                                  CIVIL MINUTES – GENERAL                         JS-5/JS-6     ___
                                                                                  Scan Only     ___


CASE NO.: CV 2:17-7639 SJO (RAOx)                     DATE: September 27, 2019

TITLE:    Juno Therapeutics, Inc., et al. v. Kite Pharma, Inc.
=======================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                    Not Present
Courtroom Clerk                                     Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                     COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                         Not Present

=======================================================================
PROCEEDINGS (in chambers): ORDER (1) GRANTING-IN-PART AND DENYING-IN-PART
DEFENDANT'S MOTION FOR SUMMARY JUDGMENT OF NONINFRINGEMENT [Docket No.
121]; (2) GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT ON KITE'S
INVALIDITY DEFENSE UNDER § 102(F) [Docket No. 225]

These matters are before the Court on: (1) Defendant Kite Pharma, Inc.'s ("Kite" or "Defendant")
Motion for Summary Judgment of Noninfringement (“Kite MSJ”), and (2) Plaintiffs and Counter-
defendants Juno Therapeutics, Inc. ("Juno"), Memorial Sloan Kettering Cancer Center, and
Sloan Kettering Institute for Cancer Research's (together, "MSKCC") (collectively, "Plaintiffs")
Motion for Summary Judgment on Kite's Invalidity Defense Under § 102(f) ("Juno MSJ"), filed
June 24, 2019. The parties filed timely oppositions ("Kite Opp'n"; "Juno Opp'n") and replies
("Kite Reply"; "Juno Reply"). The Court found these matters suitable for disposition without oral
argument and vacated the hearing set for August 12, 2019. See Fed. R. Civ. P. 78(b). For the
following reasons, the Court GRANTS-IN-PART and DENIES-IN-PART Defendant's Motion and
GRANTS Plaintiffs' Motion.

       I. FACTUAL AND PROCEDURAL BACKGROUND

This is a patent infringement action involving U.S. Patent No. 7,446,190 (the "'190 Patent"), titled
"Nucleic Acids Encoding Chimeric T Cell Receptors." The '190 Patent issued on November 4,
2008 and incorporates a provisional application filed on May 28, 2002. ('190 Patent Caption.)
The claimed invention provides "nucleic acid polymer encoding [] chimeric TCR's [T Cell
Receptors] . . . ." ('190 Patent, col. 2:11-14.) The chimeric TCRs encoded by the claimed
invention "combine, in a single chimeric species, the intracellular domain of CD3 ζ-chain ("zeta
chain portion"), a signaling region from a costimulatory protein such as CD28 with a binding
element that specifically interacts with a selected target." ('190 Patent, col. 2:14-18.) These
TCRs are designed to "specifically interact[] with a cellular marker associated with target cells,"
resulting in the stimulation of a T cell immune response to the target cells. ('190 Patent, col.
2:30-36.)


MINUTES FORM 11                                                                     ___: ___
CIVIL GEN                              Page 1 of 13             Initials of Preparer_______
                                                                                     SMO
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 2 of 13 Page ID #:8447
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                            DATE: September 27, 2019

Plaintiffs initiated this action on October 18, 2017, alleging that Defendant infringes the '190
Patent through the use, sale, offer for sale, or importation of one of Kite’s immunotherapy
treatments, Yescarta. Yescarta is described as a “therapy in which a patient’s T cells are
engineered to express a chimeric antigen receptor (CAR) to target the antigen CD19, a protein
expressed on the cell surface of B-cell lymphomas and leukemias, and redirect the T cells to kill
cancer cells.” (Compl. ¶ 18, ECF No. 1.) Plaintiffs assert that Yescarta infringes on the ’190
Patent by utilizing nucleic acid polymers encoding chimeric TCRs within the scope of the ’190
Patent claims. (Compl. ¶ 24.) Defendant, in turn, filed counterclaims seeking declaratory
judgments of non-infringement and invalidity of the '190 Patent. (See generally, Amended
Answer and Counterclaims, ECF No. 66.)

On March 2, 2018, the Court held a scheduling conference in which it ordered that the Northern
District of California's Patent Local Rules will govern the case and set a claim construction
("Markman") hearing for September 17, 2018. (Minutes of Sched. Conf., ECF No. 71.) The
Markman hearing was held on September 18, 2018 and, on October 9, 2018, the Court issued
a Claim Construction Order construing two terms:

 Claim Term                              Court's Construction
 "the amino acid sequence encoded by SEQ Before the Certificate of Correction:
 ID NO:6"                                Amino Acids 113-220 of CD28 (starting with
                                         lysine (K))

                                                After the Certificate of Correction:
                                                Amino Acids 114-220 of CD28 (starting with
                                                isoleucine (I))
 "nucleic acid polymer encoding . . . a binding Plain and ordinary meaning
 element that specifically interacts with a
 selected target"

(See Claim Construction Order, ECF No. 100.)           The parties' cross-motions for summary
judgment followed.

       II. LEGAL FRAMEWORK

              A. Overview of the Parties' Arguments

Defendant moves for summary judgment of noninfringement based on two grounds. First, it
claims that the United States Patent and Trademark Office ("PTO") should never have issued a
certificate of correction ("CoC") for the '190 Patent because the alteration impermissibly
broadened the claim scope and was not based on a mere clerical error. (Kite MSJ 6-12.) Next,
it argues that Juno is not entitled to argue infringement under the doctrine of equivalents because
it elected to narrow the scope of the "costimulatory signaling region" claim limitation during
prosecution. (Kite MSJ 6-20.)



                                          Page 2 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 3 of 13 Page ID #:8448
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                             DATE: September 27, 2019

Plaintiffs separately seek a finding that Kite's invalidity defense under § 102(f) is improper.
Section 102(f) applies where a patent improperly issues to a person who did not herself invent
the subject matter. Kite intends to allege that the patent leaves off a co-inventor, Dr. Krause,
and is therefore invalid. Plaintiffs seek summary judgment, arguing that Kite's position is based
solely upon a single publication and that there is no evidence that Dr. Krause collaborated on,
or was involved in the conception of, the invention claimed in the '190 Patent. (Juno MSJ 7-11.)
Alternatively, they argue that, should Dr. Krause have indeed been included as a co-inventor,
this deficiency is curable under 35 U.S.C. § 256. (Juno MSJ 12-13.)

              B. Relevant Legal Standards

                     1. Summary Judgment

Federal Rule of Civil Procedure 56(a) mandates that "[t]he court shall grant summary judgment
if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party bears the initial
burden of establishing the absence of a genuine issue of material fact. See Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986). "When the party moving for summary judgment would bear
the burden of proof at trial, it must come forward with evidence which would entitle it to a directed
verdict if the evidence went uncontroverted at trial. In such a case, the moving party has the
initial burden of establishing the absence of a genuine issue of fact on each issue material to its
case." C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000)
(citations omitted). In contrast, when the nonmoving party bears the burden of proving the claim
or defense, the moving party does not need to produce any evidence or prove the absence of a
genuine issue of material fact. See Celotex, 477 U.S. at 325. Rather, the moving party's initial
burden "may be discharged by 'showing'—that is, pointing out to the district court—that there is
an absence of evidence to support the nonmoving party's case." Id. "Summary judgment for a
defendant is appropriate when the plaintiff 'fails to make a showing sufficient to establish the
existence of an element essential to [his] case, and on which [he] will bear the burden of proof
at trial.'" Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 805-06 (1999) (quoting Celotex,
477 U.S. at 322).

Once the moving party meets its initial burden, the "party asserting that a fact cannot be or is
genuinely disputed must support the assertion." Fed. R. Civ. P. 56(c)(1). "The mere existence
of a scintilla of evidence in support of the [nonmoving party]'s position will be insufficient; there
must be evidence on which the jury could reasonably find for the [nonmoving party]." Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); accord Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586 (1986) ("[O]pponent must do more than simply show that
there is some metaphysical doubt as to the material facts."). Further, "[o]nly disputes over facts
that might affect the outcome of the suit . . . will properly preclude the entry of summary judgment
[and f]actual disputes that are irrelevant or unnecessary will not be counted." Liberty Lobby, 477
U.S. at 248. At the summary judgment stage, a court does not make credibility determinations
or weigh conflicting evidence. See id. at 249. A court is required to draw all inferences in a light
most favorable to the nonmoving party. Matsushita, 475 U.S. at 587.


                                           Page 3 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 4 of 13 Page ID #:8449
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                              DATE: September 27, 2019

                     2. Invalidation of a Certificate of Correction

"A patentee who has made 'a mistake of a clerical or typographical nature, or of minor character'
may apply to the PTO for a 'certificate of correction, if the correction does not involve such
changes in the patent as would constitute new matter or would require re-examination.'" Central
Admixture Pharm. Servs., Inc. v. Advanced Cardiac Sols., P.C., 483 F.3d 1347, 1353 (Fed. Cir.
2007) (quoting 35 U.S.C. § 2255). "[I]f a certificate of correction broadens a claim, it is only valid
if it corrects a 'clerical or typographical' error that would have been clearly evident to one of skill
in the art reading the intrinsic evidence." Id. (quoting Superior Fireplace Co. v. Majestic Prods.
Co., 270 F.3d 1358, 1373 (Fed. Cir. 2001)).

"Invalidating a certificate of correction for impermissible broadening therefore requires proof of
two elements: (1) the corrected claims are broader than the original claims; and (2) the presence
of the clerical or typographical error, or how to correct that error, is not clearly evident to one of
skill in the art." Id. The first of these elements is viewed as a question of law to be decided by
a court, whereas the second is a factual inquiry ordinarily left to a jury. Id. The moving party
must establish these elements by "clear and convincing evidence." Id. (citing Superior Fireplace,
270 F.3d at 1367).

                     3. Infringement Under the "Doctrine of Equivalents"

A process that does not literally infringe a patent claim may nevertheless be found to infringe
under the "doctrine of equivalents" ("DoE"). See Duramed Pharm., Inc. v. Paddock Labs., Inc.,
644 F.3d 1376, 1380 (Fed. Cir. 2011). "To find infringement under the doctrine of equivalents,
any differences between the claimed invention and the accused product must be insubstantial."
Brilliant Instruments, Inc. v. GuideTech, LLC, 707 F.3d 1342, 1346 (Fed. Cir. 2013) (citing Graver
Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608 (1950)). "One way of proving
infringement under the doctrine of equivalents is to show, for each claim limitation, that the
accused product 'performs substantially the same function in substantially the same way with
substantially the same result as each claim limitation of the patented product.'" Id. at 1347
(quoting Crown Packaging Tech., Inc. v. Rexam Beverage Can Co., 559 F.3d 1308, 1312 (Fed.
Cir. 2009)). This is a question of fact. Id. (citations omitted).

The DoE contains a number of inherent limitations. For example, "[i]f the claimed and accused
elements are recognized by those of skill in the art to be opposing ways of doing something,
they are likely not insubstantially different." Id. at 1347-48. Moreover, "the doctrine of
prosecution history estoppel prevents a patent owner from recapturing through the doctrine of
equivalents subject matter surrendered to acquire the patent." Duramed, 644 F.3d at 1380. If
the patentee narrowed the scope of the asserted patent's claims in response to a prior art
rejection, a presumption of prosecution history estoppel applies, which may be rebutted by
showing, inter alia, the "alleged equivalent would have been 'unforeseeable at the time of the
amendment and thus beyond a fair interpretation of what was surrendered.'" Festo Corp. v.
Shoketsu Kinzoku Kogyo Kabushiki Co. ("Festo IX"), 344 F.3d 1359, 1369 (Fed. Cir. 2003)
(quoting Festo Corp. v. Shoketsu Kinzoky Kogyo Kabushiki Co., Ltd., 535 U.S. 722, 738 (2002)).

                                            Page 4 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 5 of 13 Page ID #:8450
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                             DATE: September 27, 2019

This is commonly referred to as "argument-based estoppel." See Conoco, Inc. v. Energy &
Envtl. Int'l, L.C., 460 F.3d 1349, 1363 (Fed. Cir. 2006). Similarly, a patentee's argument to the
patent examiner distinguishing a claim from the prior art—referred to as "amendment-based
estoppel"—can curtail the application of the DoE. Id.

       III. DISCUSSION

              A. The Certificate of Correction

                     1. Amendment History

On May 28, 2002, applicants filed Provisional Application No. 60/383,872. Applicants
incorporated by reference a journal article written by the inventors of the '190 Patent that
described the invention claimed in their Provisional Application. The journal article identifies the
set of PCR primers used to isolate and amplify the portion of CD28 used to construct the
costimulatory region of the claimed T-Cell Receptor. Specifically, the article states that
"nucleotides    336-660      of    CD28       were    amplified     using    primers      1      (5'-
GGCGGCCGCAATTGAAGTTATGTATC-3')                              and                2                 (5'-
TGCGCTCTCCTGCTGAACTTCACTCTGGAGCGATAGGCTGCGAAGTCGCG-3')."
(Provisional Appl., at 7.) Applicants filed the non-provisional patent application a year later on
May 8, 2003 and incorporated this same language, identifying the sequence as "nucleotides
336-660 of CD28" and defining SEQ ID NO:6 in accordance with this description. (Decl. of Adam
R. Lawton ("Lawton Decl."), Exh. 6, ECF No. 121-8.)

On September 4, 2007, after approval of the patent by the examiner, the applicants filed a
Request for Continued Examination, claiming that:

       In preparing to pay the issue fee for this application, it was determined that an error
       occurred in the presentation of Seq. ID No. 6, which is recited in the previously
       allowed claims. In addition, a discrepancy was noted between the bases of Seq
       ID No. 4 in the specification [] and the sequence listing. Finally, it was noted that
       the Seq ID No. 10 was not referenced in the specification and that the amino acids
       of the CD28 Sequence (144-220 contained a typographical error and should have
       been 114-220). This RCE application and amendment are filed to correct these
       errors.

(Declaration of Alan J. Heinrich ("Heinrich Decl."), Exh. 1 ("RCE"), ECF No. 130-4.)

Along with this request, the applicants submitted a sequence listing which amended (1) SEQ ID
NO:4—the nucleotide sequence of the upstream primer—to add a single Thymine, bringing it
into agreement with the primer sequence disclosed in column 7 of the specification, and (2) SEQ
ID NO:6, removing the first four nucleotides, such that the first codon corresponds to isoleucine,

                                           Page 5 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 6 of 13 Page ID #:8451
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                             DATE: September 27, 2019

amino acid 114 of CD28, rather than lysine, amino acid 113. (See RCE.) The PTO rejected the
amended listing as "damaged and/or unreadable." The applicants provided a new copy, which
again reflected the amendments requested in the RCE. The PTO again rejected the filing, this
time for failure to comply with the PTO formatting requirements. The applicants reformatted the
listing and, for the third time, filed an amended sequence listing with the PTO. This time,
however, they included the original sequence listing that did not reflect the amendments
originally requested in the RCE. It was this unaltered listing that was ultimately included in the
patent when it issued. (Juno GDMF ¶ 6.)

In mid-2013, the patentees requested, and the PTO granted, a CoC to the '190 Patent. (Juno
GDMF ¶¶ 18-20.) The CoC alters the definition of SEQ ID NO:6 from the sequence beginning
with nucleotide 336 of the CD28 protein to the sequence beginning with nucleotide 340 of the
CD28 protein. (Juno GDMF ¶¶ 18-19.) During claim construction, the Court determined that
the scope of the claim differed before and after the issuance of this CoC. (See generally, Claim
Construction Order, ECF No. 100.)

                     2. Analysis

In order to prevail on its summary judgment motion, Kite must establish, by clear and convincing
evidence, that no reasonable jury could find that the PTO's decision to grant the CoC was valid.
To do so, it must show (1) that the corrected claims are broader than the original claims and
(2) that the presence of a clerical or typographic error is not clearly evidence to a POSITA
examining the intrinsic record. Central Admixture, 482 F.3d at 1353. The first of these is not at
issue, given the Court's previous determination that the CoC altered the definition of "the amino
acid sequence encoded by SED ID NO:6." (See generally, Claim Construction Order.) The
Court's analysis will therefore focus on the second of these issues—whether Defendant has
shown that no reasonable jury could conclude that a POSITA would have recognized a "clearly
evident" clerical error in the patent as it originally issued.

Kite argues that the CoC impermissibly broadens the scope of the patent claims and that
correction is therefore only available to address a "clerical or typographical" mistake. It observes
that "[b]efore the CoC, a construct having amino acids 114-120 of CD28, but not having amino
acid 113, would not fall within the literal claim scope. After the CoC, it would." (Kite MSJ 8.)
The Court agrees, as the claim utilizes the open-ended transitional phrase "comprising,"
meaning that shortening the length of a claimed sequence constitutes a broadening of the claim
scope. ('190 Patent, Claim 1.)

Courts generally approach such broadening corrections with skepticism. "The public is entitled
to rely upon the public record of a patent in determining the scope of the patent's claims."
Superior Fireplace Co. v. Majestic Prods. Co., 270 F.3d 1358, 1371 (Fed. Cir. 2001) (quoting
Vectra Fitness, Inc. v. TNWK Corp., 162 F.3d 1379, 1384 (Fed. Cir. 1998)). "Placing due weight
on the public notice function of patent claims suggests that we should interpret § 255 to allow a

                                           Page 6 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 7 of 13 Page ID #:8452
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                              DATE: September 27, 2019

broadening correction of a typographical error only where it is clearly evident from the
specification, drawings, and prosecution history how the error should appropriately be
corrected." Id. at 1372. Plaintiffs must therefore establish that the correct definition of SEQ ID
NO:6 was "clearly evident" to a POSITA, based on the intrinsic record.

Plaintiffs argue stringently that the Court's construction does not necessitate invalidation of the
CoC. They note that while the question of claim scope is legal in nature and is for the Court to
decide, "[t]he second element, whether the error and its correction would both be clearly evident
to one of skill in the art, has been treated as a factual question." Central Admixture, 482 F.3d
1354. Because this second element is at issue in the present Motion, based on the evidence
presented by the parties, the Court must find in favor of Plaintiffs.

While the Claim Construction Order did discuss whether a POSITA would have understood the
proper scope of the claim term, this determination was based on the Court's own findings, as
"'the construction of a patent, including terms of art within its claim,' is not for a jury, but
'exclusively' for 'the court' to determine." Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318
(2015) (quoting Markman v. Westview Instruments, Inc., 517 U.S. 370 (1966)). "This is so even
where the construction of a term of art has 'evidentiary underpinnings.'" Id. As Plaintiffs correctly
observe, the same is not true of the determination as to whether a patent, as issued, contained
an error that would be clear to a POSITA. See Central Admixture, 482 F.3d at 1354; Superior
Fireplace, 270 F.3d at 1373.

Here, both parties have provided testimony from persons skilled in the relevant art. Plaintiffs'
expert argues that the error and correction would have been clearly evident to a POSITA
examining the record, whereas Defendant's expert argues the opposite. (Compare Decl. of Prof.
John Quackenbush, ECF No. 133, with Declaration of Dr. Richard P. Junghans, ECF No. 87-1.)
Because neither party has presented evidence undermining the credibility of the opposing expert
or questioning the opposing expert's qualifications as a POSITA, this presents a clear and
genuine dispute of fact and precludes a grant of summary judgment. In the Claim Construction
Order, the Court expressed its own misgivings regarding the clarity of the purported error, but at
this stage, based on the evidence presented, it cannot state with certainty whether a jury would
necessarily reach the same conclusion. Accordingly, Defendants' MSJ must be denied as to the
validity of the CoC.

              B. Kite Does Not Infringe Under the Doctrine of Equivalents

The Court will not address literal infringement as the parties have stipulated that if the CoC is
valid, Kite literally infringes the claims of the '190 Patent. It will, however, consider the issue of
infringement under DoE, which may apply should the jury find the CoC invalid.

"The doctrine of equivalents allows the patentee to claim those insubstantial alterations that were
not captured in drafting the original patent claim but which could be created through trivial

                                            Page 7 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 8 of 13 Page ID #:8453
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                           DATE: September 27, 2019

changes." Festo, 535 U.S. at 733. "When, however, the patentee originally claimed the subject
matter alleged to infringe but then narrowed the claim in response to a rejection, he may not
argue that the surrendered territory comprised unforeseen subject matter that should be deemed
equivalent to the literal claims of the issued patent." Id. at 734.

Defendant argues that the patentees surrendered any potential DoE argument when they
narrowed the scope of Claim 1 during prosecution. (Kite MSJ 13.) The initial patent application
filed with the PTO claimed:

      A nucleic acid polymer encoding a chimeric T cell receptor . . . comprising [1] a
      zeta chain portion comprising the intracellular domain of human CD3 ζ chain, [2] a
      costimulatory signaling region, and [3] a binding element that specifically interacts
      with a selected target.

(Plaintiffs' Statement of Genuine Disputes of Material Fact ("Juno GDMF") ¶ 22, ECF No. 130-
2.) In an office action dated February 3, 2006, this claim was rejected by the PTO for lack of
enablement, inadequate written description, and anticipation by prior art. (Juno GDMF ¶¶ 23-
25.) With respect to enablement, the examiner determined that:

      [T]he specification, while being enabling for a nucleic acid encoding a
      costimulatory signaling region comprising the intracellular domain of CD28, or
      consisting of SEQ ID NO: 7, and a binding element which is an antibody, does not
      reasonably provide enablement for a nucleic acid encoding a generically recited
      "costimulatory signaling region" or a generically recited "binding element."

(Juno GDMF ¶ 23.) In the same vein, he found a lack of written description because "[a]pplicant
is not in possession of a nucleic acid encoding a generically recited 'costimulatory signaling
region' and a generically recited 'binding element.'" (Juno GDMF ¶ 24.)

The patentees responded by cancelling several claims and "combin[ing] the limitation of claim 2
into claim 1, which defines the binding element as a member of a [sic] immunological binding
pair and [] add[ing] the limitation from claim 9 that the costimulatory region has the sequence of
SEQ ID NO:7." (Juno GDMF ¶ 28.) Claim 1 went from merely disclosing "a binding element
that specifically interacts with a selected target" to requiring that binding element to be "a
member of an immunological binding pair." (Juno GDMF ¶ 27.) Similarly, it altered the generic
"costimulatory signaling region" to specify that it "consist[] of a sequence encoded by the
sequence of SEQ ID NO:7 [later changed to SEQ ID NO:6]." (Juno GDMF ¶ 27.)

It is clear from the prosecution history that this change in claim scope was in direct response to
a non-final rejection from the PTO—"a substantial reason related to patentability." Warner-
Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 33 (1997); Festo, 535 U.S. at 734. The
comments provided with the amendment acknowledged the examiner's stated reasons for

                                          Page 8 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                           Document 246 DISTRICT
                                STATES   Filed 09/27/19
                                                   COURTPage 9 of 13 Page ID #:8454
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                              DATE: September 27, 2019

rejecting the application and that "[w]ithout conceding the correctness of the Examiner's position
and without prejudice" they made the changes in response. (Juno GDMF ¶ 28.) This is a
textbook example of prosecution history estoppel. See Warner-Jenkinson, 520 U.S. at 33;
Festo, 535 U.S. at 733-34. The examiner rejected a claim for being "generically cited" and the
patentees responded by narrowing the claim scope to a specific subspecies of "costimulatory
signaling region." In so doing, they knowingly and intentionally surrendered their claim to all
other species and cannot now simply reclaim their lost patent scope.

Plaintiffs do not dispute that the amendment narrowed the claim scope and that prosecution
history estoppel applies, but instead focus on the proper scope of the claim as amended. They
argue that the claim should not be limited to the (incorrect) SEQ ID NO:6 disclosed in the
application, but instead to the (correct) SEQ ID NO:6 that they intended to file in the first instance.
This is based on a purported standard that prosecution history estoppel applies only when a
patent applicant "knowingly and intentionally" relinquish subject matter. But the citation provided
in support of this standard is inapposite. Nowhere in Festo does the Court state that the
relinquishment must be "knowing and intentional." Quite the contrary, the Federal Circuit has
expressly determined that it "do[es] not look to the subjective intent of the applicant and what
the applicant subjectively believed or intended that he or she was giving up to the public. Rather,
the standard for determining what subject matter was surrendered is objective and depends on
what a competitor, reading the prosecution history, would reasonably conclude was given up by
the applicant." Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098, 1107-08 (Fed. Cir.
1996) (citing Mark I Marketing Corp. v. R.R. Donnelley & Sons Co., 66 F.3d 285, 291 (Fed. Cir.
1995)); see also Festo, 535 U.S. at 736 (rejecting an argument based on intent as "conflat[ing]
the patentees['] reason for making the amendment with the impact the amendment has on the
subject matter.").

Because the operable question focuses on a POSITA’s perception and understanding, it directly
mirrors the issue presented above. It is clear that the patentee did surrender claim scope during
prosecution, precluding the application of the DoE. The sole remaining question is what a
POSITA, reading the prosecution history, would understand to be claimed by the patent as it
issued—precisely the same question posed by the Court's analysis of the CoC. DoE is therefore
unnecessary; a determination that a POSITA would have understood the patent to contain a
clear error results in direct infringement, as stipulated by the parties. Conversely, a
determination that the patent's error was not clearly evident to a POSITA would result in
prosecution history estoppel and block the application of the DoE. Because there is no situation
where the DoE is relevant, the Court GRANTS Defendant's MSJ as to this issue.

              C. Plaintiffs' Motion to Preclude § 102(f) Invalidity

In their Motion for Summary Judgment, Plaintiffs seek to preclude Defendant from raising an
invalidity defense based on improper inventorship under 35 U.S.C. § 102(f). Defendant has
expressed its intent to argue at trial that Dr. Anja Krause made significant contributions to the

                                            Page 9 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                          Document 246 DISTRICT
                                STATES Filed 09/27/19 Page 10 of 13 Page ID #:8455
                                                  COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                             DATE: September 27, 2019

invention claimed by the '190 Patent, but was not named as an inventor. Plaintiffs characterize
this as an end-run around IPR estoppel, based on the Patent Trial and Appeal Board’s ("PTAB")
previous determination that the '190 Patent was not obvious in light of Dr. Krause's work.

It is undisputed that in the late 1990's, Dr. Krause worked in a research laboratory headed by
Dr. Michel Sadelain, one of the named inventors of the '190 Patent. (Plaintiffs' Response to
Additional Material Facts ("RAMF") ¶¶ 4-7, ECF No. 236-1.) Dr. Sadelain has testified that it
was his work with Dr. Krause that led to the identification of the costimulatory signaling region
that would ultimately be identified in the patent as the nucleic acid sequence encoded by SEQ
ID NO:6. (RAMF ¶ 5.) Dr. Krause was then named as an inventor on a patent application that
claimed a two-part chimeric T-cell receptor which comprised a binding domain and the same
costimulatory signaling region encoded by SEQ ID NO:6. (RAMF ¶ 7.) Based on these facts,
Kite argues that a reasonable jury could conclude that Dr. Krause was a significant contributor
to the '190 Patent and should have been named.

                     1. Effect of IPR Determination on Inventorship

This litigation began in August 2015, when Kite filed an IPR petition that challenged the '190
Patent as obvious in light of a combination of three prior art references, including an article
published in 1998 by Dr. Krause, along with Dr. Sadelain and others. The PTAB rejected this
challenge, determining that the prior art taught away from modifying the disclosure of the Krause
article to arrive at the claimed CAR-T. (Declaration of Elizabeth C. Tuan ("Tuan Decl."), Ex. 3
("Final Written Decision"), at 28, ECF No. 225-6.) It found that "[t]o avoid risking off-target
binding, we are persuaded that the ordinarily skilled artisan would have been dissuaded from
including [the protein encoded by SEQ ID NO:6] in designing a dual-signaling chimeric TCR."
(Final Written Decision, at 27.) As a result of this decision and the Federal Circuit's subsequent
affirmance, Defendant is estopped from raising its obviousness defense at trial. (35 U.S.C.
§ 315(e)(2); Tuan Decl., Ex. 4 ("Federal Circuit Affirmance"), ECF No. 225-7.) The question
before the Court today is whether the estoppel effect of these decisions should extend beyond
the PTAB's obviousness determination to bar Defendant from challenging the patent's validity
based on inventorship.

Section 315(e)(2) of the Patent Act states that an unsuccessful petitioner in an inter partes review
is barred from asserting that a claim is invalid "on any ground that the petitioner raised or
reasonably could have raised during that inter partes review." 35 U.S.C. § 315(e)(2). Many
courts have interpreted this to bar all invalidity claims that are raiseable in an IPR. See e.g.,
Milwaukee Elec. Tool Corp. v. Snap-On-, Inc., 271 F. Supp. 3d 990 (E.D. Wis. 2017), appeal
pending, No. 18-1516 (Fed. Cir. Feb. 5, 2018). Such an understanding would include defenses
grounded in §§ 102 and 103 that are based on prior art consisting of patents and printed
publications, but would not include an attack on inventorship under § 102(f)—which does not
rely solely on published prior art. 35 U.S.C. § 311(b). Thus, IPR estoppel does not directly bar
Defendant's intended challenge.

                                          Page 10 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                          Document 246 DISTRICT
                                STATES Filed 09/27/19 Page 11 of 13 Page ID #:8456
                                                  COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                             DATE: September 27, 2019


Plaintiffs argue, however, that even if Defendant's § 102(f) claim is not directly precluded by
estoppel, it should nevertheless be precluded in this instance because it arises from the same
set of facts as Defendant's rejected obviousness defense. (Juno MSJ 7.) Plaintiffs characterize
Defendant's position as "premised solely on the fact that [Dr. Krause] (along with others) co-
authored a prior art article that discloses an element of the claimed inventions." (Juno MSJ 7.)
Because this article was the primary basis of Defendant's obviousness challenge, Plaintiffs
contend that this is an "end-run" around the IPR estoppel bar. The Court disagrees.

Regardless of whether it is true that the sole support for Dr. Krause's contribution to the invention
is the 1998 prior art article, obviousness and inventorship constitute unique legal theories and
require unique showings. A determination of obviousness asks whether "the improvement is
more than the predictable use of prior art elements according to their established functions."
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007). Inventorship, on the other hand, does
not focus on whether all the necessary information was readily available to the public, but
whether a purported inventor substantially contributed to the conception of the invention, i.e., the
"'formation in the mind of the inventor, of a definite and permanent idea of the complete and
operative invention, as it is hereafter to be applied in practice.'" Ethicon, Inc. v. U.S. Surgical
Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998). Thus, while a particular article itself may be
insufficient to support obviousness, it may nevertheless serve the purpose of an inventor's
notebook to memorialize the contribution of a joint inventor to conception of a later inventor.

Moreover, a jury—unlike the PTAB—is not confined solely to the information disclosed in the
1998 article, but may also consider other evidence, such as Dr. Krause's unpublished body of
work in the Sandelain lab from 1995 to 2000, documents and testimony regarding the
development of the invention behind the '190 Patent, and the testimony of Dr. Sandelain—
evidence offered by Defendant in support of its claim. (Kite Opp'n 11-12.) Thus, not only does
Defendant's § 102(f) defense address a separate legal issue than the PTAB's obviousness
determination, a factfinder considering the case would utilize a different body of evidence. For
these reasons, the Court declines to extend IPR estoppel to preclude Defendant's inventorship
challenge.

                     2. Sufficiency of the Evidence

Plaintiffs also argue that, aside from the effect of IPR estoppel, there is insufficient evidence for
a jury to find that Dr. Krause contributed to the conception of the invention claimed by the '190
Patent. They purport that Dr. Krause's work was in support of an earlier invention, captured by
the 1998 journal article and the patent application filed in 1997. These publications are directed
to a two-part construct which included (1) an extracellular binding element, and (2) a sequence
of CD28, but do not include the third component—CD3ζ—that first appears in the '190 Patent.
Plaintiffs contend that "Kite's evidence begins and ends with the work that led to the filing of the


                                          Page 11 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                          Document 246 DISTRICT
                                STATES Filed 09/27/19 Page 12 of 13 Page ID #:8457
                                                  COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                             DATE: September 27, 2019

'544 application and publication of the Krause article . . . which became public years before work
began on the inventions of the '190 Patent." (Juno Reply 4.)

The evidence before the Court substantiates this view. The only supporting evidence identified
by Defendant for the proposition that Dr. Krause made a substantial contribution to the '190
Patent's conception consists of: (1) the 1998 Krause article describing a two-part chimeric
molecule including the identified portion of CD28, (2) the '544 Patent that claims that same two-
part molecule, and (3) documents and testimony showing that the named inventors of the '190
Patent created their construct by starting with the Krause protein and adding a known
component. (See RAMF ¶¶ 4-14, 19-22, 30-34; Decl. of Dr. Richard P. Junghans ¶¶ 73-84, ECF
No. 233-3.) While this does demonstrate that Dr. Krause's work was important to the invention
of the '190 Patent, it does not follow that she contributed to the conception of the invention.
Rather, her work amounts to no more contribution than if the '190 inventors had discovered Dr.
Krause's article independently and used her publicly-disclosed concept. "Once [a discovery]
becomes public knowledge, it is then assimilated into the store-house of knowledge that
comprises ordinary skill in the art." Falana v. Kent State Univ., 669 F.3d 1349, 1358 (Fed. Cir.
2012). "Additionally, joint inventorship arises only 'when collaboration or concerted effort
occurs—that is when the inventors have some open line of communication during or in temporal
proximity to their inventive efforts.'" Id. (quoting Eli Lilly & Co. v. Aridigm Corp., 376 F.3d 1352,
1359 (Fed. Cir. 2004)). There is no evidence in the record that the named '190 inventors had
any such open line of communication with Dr. Krause when they conceived of the three-part T-
Cell receptor that is the subject of the '190 Patent.

The Federal Circuit considered a similar scenario in Board of Education ex rel. Florida State
University v. American Bioscience, Inc. 333 F.3d 1330 (Fed. Cir. 2003). There, a prior inventor
had developed a method of making a particular class of compounds and, on that basis alone,
claimed to be a co-inventor of a specific set of compounds developed and patented by a later
group of persons. The Court held that this did not rise to the level of joint inventorship:

       [D]espite the fact that [a person] may have developed a method of making [similar
       compounds], . . . he did not conceive the claimed compounds; only [the later]
       inventors were in possession of both the structure of the claimed compound and
       an operative method of making those compounds . . . . [The prior inventor] neither
       made the claimed compounds nor attempted to make them, and he did not have
       "'firm and definite idea' of the claimed combination as a whole." Although [the later
       inventors] may have learned about the [] method from [the prior inventor], teaching
       skills or general methods that somehow facilitate a later invention, without more,
       does not render one a coinventor.

Id. at 1341-42.

///

                                          Page 12 of 13
Case 2:17-cv-07639-SJO-KSUNITED
                          Document 246 DISTRICT
                                STATES Filed 09/27/19 Page 13 of 13 Page ID #:8458
                                                  COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:17-7639 SJO (RAOx)                             DATE: September 27, 2019

"For persons to be joint inventors under Section 116, there must be some element of joint
behavior, such as collaboration or working under common direction, one inventor seeing a
relevant report and building upon it or hearing another's suggestion at a meeting." Kimberly-
Clark Corp. v. Proctor & Gamble Distrib. Co., Inc., 973 F.2d 911, 916 (Fed. Cir. 1992). While it
is true that there is no bright-line rule requiring each co-inventor to "have an independent mental
picture of the complete compound claimed," there must nevertheless be some evidence that the
"group of co-inventors . . . collaborate[d] and work[ed] together to collectively have a definite and
permanent idea of the complete invention." Vanderbilt Univ. v. ICOS Corp., 601 F.3d 1297,
1308 (Fed. Cir. 2010). Here, there is no evidence of any collaboration following the publication—
and surrender to the public domain—of the 1998 Krause article. Absent any such evidence,
Defendant cannot meet its burden of establishing by clear and convincing evidence that Dr.
Krause was a joint inventor of the '190 Patent. For this reason, Plaintiffs' Motion for Summary
Judgment is GRANTED and Defendant will be precluded from pursuing a 102(f) defense at trial.

       IV. RULING

For the foregoing reasons, the Court GRANTS-IN-PART and DENIES-IN-PART Defendant's
Motion for Summary Judgment and GRANTS Plaintiffs' Motion for Summary Judgment.

IT IS SO ORDERED.




                                          Page 13 of 13
